DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered. Claims 1-9 and 15-20 are pending.
Response to Arguments
It is first noted that the materials of the first and second elongate members, or first and second needles, described in the specification are considered to be rigid materials for examination purposes since the materials described are known to be rigid (see paragraphs [0046] and [0048]). Therefore, the 112(a) rejection of claims 1-9 and 15-20 has been withdrawn.
Applicant’s arguments filed 07/07/2022 with respect to Patel et al. have been fully considered and are persuasive. Examiner agrees Patel et al. fails to disclose whether the distal tip of the piercing needle 90 comprises “a sharp distal point” as now required by amended claims 1 and 15. However, it is noted that such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Patel (see new grounds of rejection below by Patel et al. for details). 
Applicant's arguments filed 07/07/2022 with respect to Faciszewski have been fully considered but they are not persuasive. Applicant argues that the Faciszewski’s piercing needle (9,9A) is used to pierce a vertebra which would require a rigid piercing needle as a flexible piercing needle would not pierce vertebra. However, Faciszewski discloses the device may be used in connection with any soft or hard tissue mass (for example, paragraph 51). Therefore, it is not required that Faciszewski’s piercing needle (9,9A) be rigid as argued and thus the previous 103 rejection of claims 1-5, 7, 8, and 15-20 by Faciszewski in view of Patel is still deemed proper and has been maintained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5, 7, 8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faciszewski (US Pub. No. 2003/0083592) and Patel et al. (US Pub. No. 2015/0297246).
Regarding claims 1 and 15, Faciszewski discloses a percutaneous needle assembly (for example, see paragraph 12 describing the method is performed through the skin to a remote anatomical site; see also Figures 1 and 10 illustrating the needle assembly) comprising a first elongate member/needle (cannula 21, 21A) comprising a lumen (through which 18, 18A is inserted), a second elongate member/needle (biopsy device 18, 18A) coaxially disposed within the lumen of the first elongate member/needle (for example, see paragraphs 50, 61) and a piercing needle (trocar 9, 9A) comprising a shaft and a sharp distal point configured to penetrate tissue (for example, see Figures 1, 10, and 13B), wherein both the first elongate member/needle and the second elongate member/needle are straight (for example, see Figures 1 and 10). 
Faciszewski fails to disclose whether the first and second elongate members/needles are rigid. However, Faciszewski discloses that the assembly may be used in connection with any soft or hard tissue mass (for example, see paragraph 51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second elongate members/needles from rigid material as doing so would allow for the desired piercing, insertion, and/or or travelling of the first and second elongate members/needles through tissue in surgical applications that include hard tissue masses.
Faciszewski further discloses one of the first elongate member/needle and the second elongate member/needle comprises a sharp distal end configured to penetrate a tissue (for example, see Figure 13B illustrating the sharp distal end of second elongate member/needle 18A), but fails to disclose whether the other of the first elongate member/needle and the second elongate member/needle (the first elongate member/needle 21, 21A) comprises a blunt distal end. However, Faciszewski discloses the first elongate member/needle (cannula [20, 21A]) may have a distal tip adapted to gently displace tissue outward, thereby avoiding tissue trauma as it is advanced over the second elongate member/needle (biopsy device [18, 18A]; for example, see paragraph 11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the other of the first elongate member/needle and the second elongate member/needle (the first elongate member/needle 21, 21A) with a blunt distal end. Doing so would avoid tissue trauma as it is advanced over the second elongate member/needle as is desired by Faciszewski.
Finally, Faciszewski fails to disclose whether the shaft and sharp distal point [of the piercing needle 9, 9A] are fabricated from a flexible material such that they are configured to pass through a tortuous path. Patel also discloses a percutaneous needle assembly (for example, see Figure 5) comprising a piercing needle (stylet 90; for example, see paragraph 111 describing 90 being used to create a working channel). Patel teaches the piercing needle (90) is fabricated from a flexible material such that it is configured to pass through a tortuous path (for example, see paragraphs 15, 21, 26 and 150 which disclose “the straight channeling stylet is flexibly deformable to navigate the curved cannula yet retain a straight form upon exiting the curved cannula…” thus is considered fabricated from a flexible material. Given that the channeling stylet is flexible enough to navigate a curved cannula it is configured to pass through a tortuous path). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have fabricated Faciszewski’s piercing needle (9, 9A), including the shaft and sharp distal point, from a flexible material such that it is configured to pass through a tortuous path as taught by Patel. Doing so would facilitate insertion and travelling of the piercing needle through a patient to arrive at difficult to access surgical sites. 
The intended use recited in the preamble (“for synovial cyst access”; “for creating an opening in a wall of a spinal cyst”) and in the body of claim 15 (“spinal cyst” needle assembly) has been considered but deemed not to impose any structural difference between the claimed invention and Faciszewski’s modified assembly. Faciszewski’s modified percutaneous needle assembly is used for spinal applications (vertebra V; for example, see Figure 14), but may be used in any soft or hard tissue mass (for example, see paragraph 51). Therefore, Faciszewski’s modified assembly is deemed to be capable of use for synovial cyst access and for creating an opening in a wall of a spinal cyst as a spinal cyst needle assembly as claimed.
Regarding claims 2 and 16, Faciszewski as modified discloses the first elongate member/needle (21, 21A) comprises the blunt distal end (see modification above with respect to claims 1 and 16 for details), and wherein the blunt distal end is configured to resist penetrating tissue or be tissue non-penetrating (a blunt end by definition is not sharp and thus resists penetrating tissue or is tissue non-penetrating).
Regarding claims 3-4 and 17-18, Faciszewski as modified fails to disclose whether the first elongate member/needle comprises the sharp distal end, wherein the sharp distal end is beveled, and the second elongate member/needle comprises the blunt distal end, wherein the blunt distal end is configured to resist penetrating tissue. Patel also discloses a percutaneous needle assembly (for example, see Figure 5) comprising a first elongate member/needle (20) and a second elongate member/needle (50). Patel teaches the first elongate member/needle (20) comprises the sharp distal end, wherein the sharp distal end is beveled (for example, see paragraph 29 disclosing that the trocar, curved cannula, and/or treatment device may have a sharp distal end or tip; see also Figure 8 illustrating trocar 210 having sharp distal end 208 and paragraph 157 describing the sharp distal end being beveled), and the second elongate member/needle (50) comprises the blunt distal end (for example, see paragraph 29 disclosing that the distal ends of the trocar, curved cannula, and/or treatment device may be rounded or blunt), wherein the blunt distal end is configured to resist penetrating tissue (a blunt end by definition is not sharp and thus resist penetrating tissue). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Faciszewski’s first elongate member/needle with the sharp distal end, wherein the sharp distal end is beveled, and Faciszewski’s second elongate member/needle with the blunt distal end, wherein the blunt distal end is configured to resist penetrating tissue, as taught by Patel. Doing so would have provided first and second elongate members/needles with distal tip characteristics that meet the needs of an intended surgical application that required such characteristics. With further respect to claim 4, Faciszewski discloses a lumen along the entire length of the second elongate member, thus Faciszewski as modified by Patel discloses the lumen extending from the blunt distal end to the proximal end of the second elongate member.
Regarding claim 5, Faciszewski as modified discloses the second elongate member (18, 18A) comprises the sharp distal end (for example, see Figure 13B illustrating the sharp distal end of second elongate member 18A).
Regarding claim 7, Faciszewski as modified discloses the piercing needle (9, 9A) is coaxially disposed within the lumen of the second elongate member (18, 18A) and extends beyond the distal end of the second elongate member (for example, see Figure 4A illustrating distal end 39 of the piercing needle 9 extending beyond the distal end 36 of the second elongate member 18).
Regarding claims 8 and 19, Faciszewski as modified discloses the piercing needle (9, 9A) comprises a distal end configured to penetrate tissue (for example, see Figure 13B illustrating the distal end of 9A having a sharp tip, wherein paragraph 65 describes the assembly of Figure 10 is used in a method analogous to the methods illustrated in Figures 2-9, wherein Figures 2A-2B illustrate the distal end of piercing needle 9 penetrating tissue, see also paragraph 51).
Regarding claim 20, Faciszewski discloses the piercing needle (9, 9A) is configured to create a microfenestration in the wall of a spinal cyst (for example, see paragraph 51 and Figures 2A-2B, wherein given that the piercing needle is configured to penetrate any soft or hard tissue, it is configured to create a microfenestration in the wall of a spinal cyst as claimed).
Claims 1, 2, 5, 6, 8, 9, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub. No. 2015/0297246).
Regarding claims 1 and 15, Patel discloses a percutaneous needle assembly (for example, see paragraph 17 and Figure 1) comprising a first elongate member/needle (20) comprising a lumen (36), a second elongate member/needle (80) coaxially disposed within the lumen of the first elongate member/needle (for example, see paragraph 111) and a piercing needle (90), wherein one of the first elongate member/needle and the second elongate member/needle comprises a sharp distal end configured to penetrate tissue (second elongate member/needle 80 comprises sharp distal end 84 configured to pierce tissue; see also paragraph 111) and the other of the first elongate member/needle and the second elongate member/needle comprises a blunt distal end (first elongate member/needle 20 may comprise a blunt distal end; for example, see Figure 5 and paragraph 29 describing the disclosed trocar [20] may be blunt), wherein both the first elongate member/needle and the second elongate member/needle are straight (for example, see Figure 1), and the piercing needle (90) comprises a shaft and distal tip (for example, see Figure 1) configured to pass through a tortuous path, wherein the shaft and distal tip are fabricated from a flexible material (for example, see paragraphs 15, 21, 26 and 150 which disclose “the straight channeling stylet is flexibly deformable to navigate the curved cannula yet retain a straight form upon exiting the curved cannula…” thus is considered fabricated from a flexible material. Given that the channeling stylet is flexible enough to navigate a curved cannula it is configured to pass through a tortuous path). 
Patel fails to disclose whether the first and second elongate members/needles are rigid. However, Patel discloses that the assembly may be used to navigate through bone of a vertebral member of the spine (for example, see paragraph 109). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second elongate members/needles from rigid material as doing so would allow for the desired piercing, insertion, and/or or travelling of the first and second elongate members/needles through tissue in surgical applications that include harder tissue, such as bone. 
Patel also fails to disclose whether the distal tip of the piercing needle (90) comprises a sharp distal point configured to penetrate a tissue. However, Patel teaches that the piercing needle (90) is a straight stylet used for creating a working channel beyond the end of the curved path created by the curved cannula (for example, see Figure 1 and paragraph 111). Patel further teaches that sharp tips are beneficial for elements of the system for piercing soft tissue and bone (for example, see paragraph 118) and also teaches elements of the system, including the curved and straight stylets, may have sharp tips to facilitate penetrating tissue (for example, see paragraphs 11, 12, 14, 18, 20, 24, 29, 58). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of Patel’s piercing needle (90) as a sharp distal point configured to penetrate tissue as doing so would have facilitated the creation of a working channel in tissue as desired by Patel.
The intended use recited in the preamble (“for synovial cyst access”; “for creating an opening in a wall of a spinal cyst”) and in the body of claim 15 (“spinal cyst” needle assembly) has been considered but deemed not to impose any structural difference between the claimed invention and Patel’s modified assembly. Patel’s modified percutaneous needle assembly is used for spinal applications (vertebra V; for example, see Figure 14), but may be used in any soft or hard tissue mass (for example, see paragraph 51). Therefore, Patel’s modified assembly is deemed to be capable of use for synovial cyst access and for creating an opening in a wall of a spinal cyst as a spinal cyst needle assembly as claimed.
Regarding claims 2 and 16, Patel as modified discloses the first elongate member/needle (20) comprises the blunt distal end (see modification above with respect to claims 1 and 15 for details), wherein the blunt distal end is configured to resist penetrating tissue or be tissue non-penetrating (a blunt end by definition is not sharp and thus resists penetrating tissue or is tissue non-penetrating).
Regarding claim 5, Patel as modified discloses the second elongate member (80) comprises the sharp distal end (second elongate member 80 comprises sharp distal end 84 configured to pierce tissue; see also paragraph 111).
Regarding claim 6, Patel as modified discloses the piercing needle (90) is coaxially disposed within the lumen of the first elongate member (20) and extends beyond a distal end of the first elongate member (see paragraph 150 and Figure 4E).
Regarding claims 8 and 19, Patel as modified discloses the piercing needle (90) comprises a distal end (94) configured to penetrate tissue (for example, paragraphs 144 and 150, wherein 90 creates a working channel in tissue and thus the distal end is configured to penetrate tissue as claimed).
Regarding claim 9, Patel further discloses a cannula (50) that comprises a resiliently deformable material, such as nitinol, so that it generates a curved path upon exiting the straight first elongate member (for example, see Figure 4E and paragraphs 8, 10, 120, and 126). Since the piercing needle (90) is also configured to generate a curved path (for example, see Figure 4E), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the piercing needle from nitinol as doing so would allow the piercing needle to easily curve and straighten as needed.
Regarding claim 20, Patel discloses the piercing needle (90) is configured to create a microfenestration in the wall of a spinal cyst (given that the piercing needle is configured to create a working channel in tissue, it is configured to create a microfenestration in the wall of a spinal cyst as claimed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 1, 2022